Citation Nr: 0912079	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-24 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1988 to July 1992. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

Procedural history

Service connection for migraine headaches and a right knee 
disability was originally denied by the RO in an August 2000 
rating decision.   

In November 2004, the Veteran filed to reopen the previously-
denied claims of entitlement to service connection for 
migraine headaches and a right knee disability.  The claims 
were denied in the above-referenced November 2005 rating 
decision.  The Veteran disagreed with the RO's decisions and 
perfected this appeal as to both issues.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

Issues not on appeal

The above-referenced November 2005 rating decision also 
granted the Veteran's claim of entitlement to service 
connection for polyuria, which the RO rated 10 percent 
disabling effective September 14, 2004.  Additionally, the 
November 2005 rating decision continued a 30 percent 
disability rating for the Veteran's service-connected 
endometriosis.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with these decisions or 
ratings.  See Archbold v. Brown,    9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Remanded issue

As discussed in detail below, in this decision the Board is 
reopening the issue of entitlement to service connection for 
a right knee disability and remanding that issue for 
additional development.  The issue is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In August 2000, the RO denied the Veteran's claims of 
entitlement to service connection for migraine headaches and 
a right knee disability.  The Veteran did not appeal this 
decision.

2.  The evidence associated with the claims folder subsequent 
to the August 2000 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for migraine headaches.

3.  The evidence associated with the claims folder subsequent 
to the August 2000 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a right knee disability.

4.  The competent medical evidence of record indicates that a 
relationship exists between the Veteran's service and her 
current diagnosis of migraine headaches.

CONCLUSIONS OF LAW

1.  The August 2000 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the August 2000 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for migraine 
headaches; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Since the August 2000 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for a right knee 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  The Veteran's migraine headaches were incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
migraine headaches and a right knee disability.  Implicit in 
her claims is the contention that new and material evidence 
which is sufficient to reopen the previously-denied claims 
has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  As will be explained 
below, the Board is reopening both issues; granting the 
migraine headache claim; and remanding the right knee claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to her service 
connection claims in a letter from the RO dated March 17, 
2005 which informed the Veteran that the evidence must 
demonstrate "a relationship between your disability and an 
injury, disease, or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the March 2005 VCAA letter stated, "[y]ou 
were previously denied service connection for right knee and 
migraines.  You were notified of the decision on 8-16-2000."  
The March 2005 letter notified the Veteran that evidence 
sufficient to reopen her previously denied claims must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  The letter specifically 
noted "[t]o qualify as new, the evidence must be in 
existence and be submitted to VA for the first time."  The 
letter also stated, "[i]n order to be considered material, 
the additional existing evidence must pertain to the reason 
your claim was previously denied."  However, the letter did 
not specifically advise the Veteran of the reasons why the RO 
originally denied his service connection claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In any event, because both 
of the Veteran's service connection claims are being 
reopened, any notification error with respect to new and 
material evidence under Kent is nonprejudicial.  

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claims in the above-referenced 
March 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist her with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide her claim.  With 
respect to private treatment records, the March 2005 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain private records or evidence not held by any Federal 
agency necessary to support her claim.  Included with the 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
Veteran complete such so that the RO could obtain private 
records on her behalf.  

The March 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159(b) in 
the March 2005 VCAA letter, on page 2.  However, 38 C.F.R. § 
3.159 was revised, effective May 30, 2008.           See 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008] removed the provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Finally, there has been a significant decision concerning the 
VCAA which is pertinent to the Veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  

With respect to elements (4) and (5), the Veteran was 
provided notice as to degree of disability and effective date 
by a June 3, 2008 letter, but the notice was subsequent to 
the most recent re-adjudication of the claims.  As will be 
discussed below, the Board is reopening and granting the 
Veteran's claim of entitlement to service connection for 
migraine headaches. Thus, before a disability rating and an 
effective date of service connection is assigned, proper 
Dingess notice will have been provided to the Veteran.  With 
respect to the Veteran's right knee disability claim, which 
the Board is reopening and remanding for further evidentiary 
development, the Board is confident that, should additional 
notice be required, such will be provided to the Veteran.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran engaged the services of a 
representative, she was provided with ample opportunity to 
submit evidence and argument in support of his claim, and she 
testified before the undersigned Veterans Law Judge in 
September 2008.

The Board notes that at the September 2008 hearing, the 
undersigned Veterans Law Judge granted the Veteran a 60 day 
continuance to obtain and supply more evidence of medical 
treatment.  The Veteran submitted new evidence, accompanied 
by a waiver of initial consideration of this evidence by the 
AOJ, within the 60 day period.  See 38 C.F.R. § 20.1304 
(2008).

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).    

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
November 2004, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

Reopening the claims

As was noted in the Introduction, the Veteran's claims of 
entitlement to service connection for migraine headaches and 
a right knee disability were previously denied in an August 
2000 rating decision.  The Veteran did not appeal that 
decision, and it became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

In the August 2000 rating decision which initially denied the 
Veteran's claim of entitlement to service connection for 
migraine headaches, the RO noted that there was no evidence 
that established any relationship between the Veteran's 
current migraine headaches and any disease or injury during 
military service.  In essence, the RO denied the claim 
because Hickson element (3), medical nexus, was missing.
In denying the Veteran's claim of entitlement to service 
connection for a right knee disability, the RO noted that 
there was no evidence that the Veteran showed the "onset of 
pain problems" in service, and [it followed] that there was 
no relationship between the Veteran's subsequent knee pain 
problems and any disease or injury during military service.  
In essence, the RO denied the claim because Hickson elements 
(2) and (3) were missing.

The Board finds that recently submitted October 2008 medical 
nexus opinions of M.H., M.D. constitute new and material 
evidence.  One of Dr. M.H.'s opinions establishes that the 
Veteran's migraine headaches "as likely as not arose from 
and are linked to the Veteran's service."  The second of Dr. 
M.H.'s opinions indicates that it is "more likely than not 
that the Veteran's ongoing problems with her right knee arose 
from and are linked to her military service."  This new 
medical evidence relates to the unestablished facts necessary 
to substantiate the claims [i.e., in-service injury and 
disease, and relationships between the Veteran's current 
disabilities and military service], and present a reasonable 
possibility of substantiating the claims.  See 38 C.F.R. § 
3.156 (2008).

Both claims are therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claims and is 
considering moving forward to discuss the claims on the 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.  The first concern centers on 
the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
second concern involves the statutory duty to assist, which 
comes into play at this juncture.  The third concern is the 
standard of review which the Board must employ in de novo 
decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
Veteran's claims on a de novo basis.  See the July 2007 
statement of the case (SOC).  The Veteran's presentation has 
not been limited to the matter of submission of new and 
material evidence, and the Veteran testified as to the merits 
of each claim before the undersigned Veterans Law Judge in 
September 2008.  Thus, there is no prejudice in the Board's 
consideration of the claims on the merits.  

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of her claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her service connection claim for migraine 
headaches, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the RO has obtained the Veteran's service 
treatment records, and VA and private treatment records.  
Additionally, the RO afforded the Veteran a fee-based 
examination in September 1999.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA with respect to the migraine headache claim, and 
that no further action need be undertaken on the Veteran's 
behalf.  

As explained below, additional development is required before 
a merits decision may be made on the knee claim, due to 
unclear medical evidence.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West  
2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). 

Discussion of the merits of the migraine headache claim

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the Veteran currently 
experiences recurrent headaches.  A September 1999 QTC 
physical examination diagnosed the Veteran with "migraine 
headaches," and the Veteran has sought treatment for these 
headaches regularly during times since.  See the September 
1999 QTC examiner's report, page 5; see also the January 5, 
2006 progress note by Dr. M.H. [indicating an assessment of 
chronic daily headaches].  Hickson element (1) is therefore 
satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records indicate that 
the Veteran experienced migraine headaches while on active 
military service.  See the Veteran's November 17, 1988 
Consultation Sheet [indicating chronic headaches]; see also 
the Veteran's July 7, 1992 Chronological Record of Medical 
Care [indicating migraine headaches].  

Pertinently, the Veteran's February 1988 entrance examination 
and Report of Medical History indicate that the Veteran 
experienced no prior frequent or severe headaches.  In 
contrast, the Veteran indicated on her May 1992 Report of 
Medical History upon separation that she experienced frequent 
or severe headaches, and takes medication for her headaches.  
See the Veteran's February 1998 entrance examination and 
Report of Medical History; see also the Veteran's May 1992 
Report of Medical History.  Accordingly, Hickson element (2), 
medical evidence of in-service disease, is also satisfied.

Finally, with respect to Hickson element (3), medical nexus, 
the Veteran submitted a letter from Dr. M.H., who stated that 
"it is as likely as not that [the Veteran's] migraines arose 
from and are linked to her military service."  See the 
October 23, 2008 letter from Dr. M.H.  While Dr. M.H. failed 
to offer any rationale other than stating that he reviewed 
the Veteran's medical records, there is no evidence of record 
contrary to his medical opinion.  The Board additionally 
observes that there appears to be continuous migraine 
symptoms after service.  See 38 C.F.R. § 3.303(b) (2008).   

Accordingly, Hickson element (3), and therefore all elements, 
has been satisfied.  The benefit sought on appeal, service 
connection for migraine headaches, is allowed.


ORDER

Entitlement to service connection for migraine headaches is 
granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability 
is reopened; to this extent only, the appeal of this issue is 
allowed.


REMAND

As explained above, the Board has reopened the Veteran's 
claim of entitlement to service connection for a right knee 
disability.  After having carefully considered the matter, 
and for reasons expressed immediately below, the Board 
believes that this issue must be remanded for further 
evidentiary development.  

The Veteran's service treatment records indicate that on June 
16, 1989, she sought treatment for pain in her right knee.  
The physician observed edema, swelling and discoloration of 
the knee, but determined that the Veteran had full range of 
motion.  An assessment of effusion of the right knee was 
made.  Three days later, the Veteran was seen again.  It was 
noted that the Veteran had a contusion of the right knee.  
The physician assessed the Veteran's knee as stable, and 
prescribed an Ace wrap.  Finally, on July 7, 1989, the 
Veteran fell on her right knee, sustaining a contusion to the 
right patella.  The physician noted tenderness along the 
medial patella, but no ligament laxity.  See the July 7, 1989 
Chronological Record of Medical Care.  

Approximately three years later, the Veteran's May 1992 
separation examination was pertinently negative with respect 
to any knee disability, indicating a normal clinical 
evaluation of the lower extremities.  Additionally, the 
Veteran indicated she had never had arthritis, a bone or 
joint deformity, or a "trick" or locked knee.  See the May 
1992 Report of Medical History.  

Post service treatment records show that in May 1995, the 
Veteran fell on her right leg and sustained right knee 
effusion.  The Veteran reported pain in the right knee, and 
she was referred for a knee brace.  See the Veteran's May 2, 
1995 Chronological Record of Medical Care and Consultation 
Sheet.  Subsequently, the Veteran sought treatment in October 
1996 for right infrapatellar pain that she reportedly had for 
one and a half years. See the Veteran's October 22, 1996 
Consultation Sheet.  The Veteran was given a provisional 
diagnosis of "jumper's knee."  

In April 1999, the Veteran fell on her right knee again.  She 
stated she fell against the frame of a futon and twisted her 
right knee.  The treating physician noted mild ecchymosis, 
mild edema, and tenderness across her right knee, and 
assessed her injury as a right knee strain and contusion.    

In September 1999, the Veteran underwent a QTC physical 
examination.  In his report, Dr. J.R.V. diagnosed a chronic, 
intermittent right leg strain.  

Finally, the Veteran submitted an October 2008 statement by 
Dr. M.H., who indicated that "it is more likely than not 
that [the Veteran's] ongoing problems with her right knee 
arose from and are linked to her military service."  See the 
October 23, 2008 letter from Dr. M.H.  Dr. M.H. provided no 
rationale for this opinion, and pertinently, he did not 
explain the Veteran's negative separation examination, and 
the impact, if any, that the intercurrent right knee injuries 
may have had on the Veteran's disability.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
Because the Veteran sustained right knee injuries both in 
service and after service, because the medical opinion of 
M.H. does not provide a rationale accounting for these post-
service injuries, and because the Veteran's right knee has 
not been evaluated since the QTC examination in 1999, the 
Board believes a current VA examination is necessary.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a physical 
examination of the Veteran.  The examiner 
should clarify the diagnosis of the 
claimed right knee disability.  The 
examiner should also provide an opinion, 
with supporting rationale, as to whether 
it is as likely as not that any currently 
diagnosed right knee disability is related 
to the Veteran's military service, with 
specific consideration of complaints of 
knee pain in service as well as post-
service injuries to the Veteran's right 
knee.  The examiner should specifically 
comment upon the opinion of Dr. M.H., 
expressing his or her agreement or 
disagreement.  If the reviewing physician 
determines that diagnostic testing of the 
Veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for a right knee 
disability.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


